Citation Nr: 0927911	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  08-05 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits based on a pending claim 
for entitlement to special monthly compensation based on the 
Veteran's need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran served on active duty from February 1943 to 
January 1946.  He died on December [redacted], 2005.  The appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2005; the death 
certificate lists the immediate cause of death as aspiration 
pneumonia due to Parkinson's disease; other significant 
conditions contributing to his death, not resulting in the 
underlying cause of death, include urinary tract infection, 
acute renal failure, diabetes, and arteriosclerotic heart 
disease.

2.  At the time of the Veteran's death, the Veteran was 
service-connected for  residuals of a gunshot wound of the 
right lower extremity, rated as 60 percent disabling; 
degenerative arthritis of the left knee, rated as 10 percent 
disabling; hearing loss, rated as 10 percent disabling; 
residuals of a gunshot wound of the left foot with scar, 
rated as noncompensable; superficial peroneal nerve 
involvement, rated as noncompensable; old compound comminuted 
fracture, mid-portion of the right tibia and fibula, rated as 
noncompensable; right ankle disability with limitation of 
motion, rated as noncompensable; and gunshot wound scars of 
the right leg, rated as noncompensable.  A combined 
disability evaluation of 70 percent was assigned from August 
2004.

3.  The competent evidence does not establish that service-
connected disability was either the principal or a 
contributory cause of the Veteran's death.

4.  The competent evidence of record does not establish that, 
during the Veteran's lifetime, his service-connected 
disabilities rendered him so helpless as to require the 
regular aid and attendance of another person to perform 
personal care functions of everyday living or to protect 
himself from the hazards and dangers incident to the daily 
environment.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused, or substantially or 
materially contributed to, by a disability incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2008).

2.  The legal criteria for entitlement to accrued benefits 
have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.1000 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board observes that in Hupp v. Nicholson, 21 Vet App 342 
(2007) the United States Court of Appeals for Veterans Claims 
(Court) expanded the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements for a DIC claim.  In Hupp, the 
Court held that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found in Hupp 
that the content of the section 5103(a) notice letter will 
depend upon the information provided in the claimant's 
application.  While VA is not required to assess the weight, 
sufficiency, credibility, or probative value of any assertion 
made in the claimant's application for benefits, the Court 
held in Hupp that the section 5103(a) notice letter should be 
"tailored" and must respond to the particulars of the 
application submitted.  A review of the claims file reveals 
that, in light of the Hupp decision, the September 2004 and 
January 2005 VCAA notification letters sent to the appellant 
are insufficient.

The May 2006 letter from the agency of original jurisdiction 
(AOJ) to the appellant informed her of what evidence was 
required to substantiate a claim of entitlement to service 
connection for the cause of the Veteran's death and a claim 
of entitlement to accrued benefits.  This letter also 
informed her of her and VA's respective duties for obtaining 
evidence.  However, she was not informed of the disabilities 
for which service connection had been established during the 
Veteran's lifetime.

Nevertheless, the Board finds that the error outlined above 
did not affect the essential fairness of the adjudication.  
In this regard, the Board finds that the purpose of the 
notice was not frustrated in this case, as written statements 
on appeal by the appellant and her representative reflect 
actual knowledge on the part of the claimant of what was 
needed to substantiate the claim for service connection for 
the cause of the Veteran's death.  Further, at her hearing 
before the undersigned Veterans Law Judge (VLJ), the 
appellant and her representative set forth the disabilities 
for which service connection had been established and what 
was necessary to establish service connection for the cause 
of the Veteran's death, including any disabilities for which 
service connection had not been established.  Hence, the 
Board finds that any defect was cured by actual knowledge on 
the part of the claimant of what was needed to substantiate 
the claim and that further development with regard to VA's 
duty to notify under VCAA would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  See also Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (a remand is inappropriate 
where there is no possibility of any benefit flowing to the 
claimant).    

The VCAA notice letter also failed to discuss the law 
pertaining to the assignment of an effective date in 
compliance with Dingess/Hartman.  The Board finds that this 
omission was not prejudicial because the preponderance of the 
evidence is against the claim adjudicated on the merits 
herein, and no effective date will be assigned.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the claimant has been prejudiced thereby).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The appellant did not receive complete VCAA notice 
prior to the RO's initial adjudication of her claim by the 
issuance of the September 2006 rating decision.  However, the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment, as well as several VA medical 
opinions.  Additionally, the claims file contains the 
appellant's own statements in support of her claims, 
including a transcript of the appellant's testimony before a 
Decision Review Officer (DRO) of the RO and the undersigned 
VLJ.  The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  

The Board acknowledges that in McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006),  the Court found that a VA medical 
examination was required to adjudicate a claim for service 
connection where there was a current disability, credible 
evidence of an in-service injury, the medical opinions of 
record noted that the current disability could have been 
caused by the in-service injury, and the Board did not find 
that the veteran's lay testimony regarding continuity of 
symptomatology was not credible.  However, the Board points 
out that this case is distinguishable from McLendon, such 
that a VA medical opinion is not required in this instance.  
In this case, there is no credible evidence of record that 
establishes that the Veteran's aspiration pneumonia, 
Parkinson's disease, renal failure, diabetes, or 
arteriosclerotic heart disease, was due to an incident in 
service or that his service-connected disabilities in any way 
contributed to his death.  The appellant has not identified 
or submitted any objective medical evidence in support of her 
claim.  As such, VA is not required to obtain a VA medical 
opinion in order to adjudicate the appellant's claim.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
possibilities and unsupported medical opinions carry 
negligible probative weight).  See also 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA only has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection for the Cause of the Veteran's Death

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic conditions will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).

Analysis

Service Connection for the Cause of the Veteran's Death

At the time of the Veteran's death, the Veteran was service-
connected for  residuals of a gunshot wound of the right 
lower extremity, rated as 60 percent disabling; degenerative 
arthritis of the left knee, rated as 10 percent disabling; 
hearing loss, rated as 10 percent disabling; residuals of a 
gunshot wound of the left foot with scar, rated as 
noncompensable; superficial peroneal nerve involvement, rated 
as noncompensable; old compound comminuted fracture, mid-
portion of the right tibia and fibula, rated as 
noncompensable; right ankle disability with limitation of 
motion, rated as noncompensable; and gunshot wound scars of 
the right leg, rated as noncompensable.  A combined 
disability evaluation of 70 percent was assigned from August 
2004.  

The Board notes that, in the September 2006 rating decision, 
the appellant was granted accrued benefits of a total (100 
percent) rating for compensation purposes based on individual 
unemployability due to the Veteran's service-connected 
disabilities from August 2004.

According to his death certificate, the Veteran died on 
December [redacted], 2005, due to aspiration pneumonia as a 
consequence of Parkinson's disease.  Other significant 
conditions contributing to death, not resulting in the 
underlying cause of death, include urinary tract infection, 
acute renal failure, diabetes, and arteriosclerotic heart 
disease.

Based on the relevant evidence of record, the Board finds 
that the preponderance of this evidence is against the claim 
for service connection for the cause of the Veteran's death.  

The medical evidence of record indicates that the Veteran's 
aspiration pneumonia, Parkinson's disease, and other 
significant conditions, including cardiovascular disease and 
diabetes, were first manifested many years after his service 
in the military ended.  In this regard, the Board points out 
that the Veteran's Parkinson's disease had its onset 
approximately 2 years prior to his death, which was nearly 60 
years after his discharge from service.  Similarly, the 
Veteran's renal failure, diabetes and cardiovascular disease 
were not diagnosed until the 1990s or thereafter.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology after service).  

More significantly, there is no clinical medical nexus 
evidence of record relating his aspiration pneumonia, 
Parkinson's disease, renal failure, diabetes or 
arteriosclerotic heart disease, to the Veteran's service in 
the military, including his service-connected disabilities.  
As previously indicated, the appellant has not submitted any 
such evidence.  Although the appellant contends that the 
Veteran's service-connected disabilities hastened/accelerated 
his death from Parkinson's due to immobility, she has not 
provided any medical evidence in support of her claim.  The 
Board notes that February 2005 and May 2007 letters from J. 
C. P., M.D., state that the Veteran had problems with gait 
imbalance and ambulation due to his right ankle arthralgia 
and swelling, as well as due to arthritis of the hips and 
chronic illness, and that the Veteran's service-connected 
disabilities confined the Veteran to a wheelchair, such that 
he required the appellant's constant care.  Significantly, 
however, the Board notes that Dr. P did not conclude that 
these disabilities in any way caused or contributed to his 
death from aspiration pneumonia as a consequence of 
Parkinson's disease, or the Veteran's renal failure, 
diabetes, or arteriosclerotic heart disease.  In short, Dr. P 
does not appear to corroborate the appellant's assertions or 
provide any objective evidence in support of this assertion.   
Therefore, the Board does not find the appellant's statements 
as to a relationship between the Veteran's service-connected 
disabilities and his fatal Parkinson's disease to be 
credible, and as such, the probative value of her testimony 
is diminished.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can 
be competent to establish a diagnosis when . . . a layperson 
is competent to identify the medical condition).   

Additionally, the Board points out that Dr. P, in preparing 
and signing the Veteran's death certificate, did not conclude 
that his aspiration pneumonia as a consequence of Parkinson's 
disease, or his urinary tract infection, acute renal failure, 
diabetes, and arteriosclerotic heart disease were 
etiologically related to service.  See Madden v. Gober, 125 
F.3d 1477, 1481 (1997) (in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered 
evidence in the context of the record as a whole).  

As noted above, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In such a 
situation, however, it would not generally be reasonable to 
hold that a service-connected disability accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(3), (4).  The tenets of this rule clearly apply in 
the present case.  The Board therefore finds that service 
connection for the cause of death of the Veteran is not 
warranted.  

The Board acknowledges the sincerity of the appellant's 
beliefs that the Veteran's death was somehow attributable to 
his service in the military.  However, there is simply no 
persuasive medical evidence of record supporting this 
allegation.  As a layperson, the appellant simply does not 
have the necessary medical training and/or expertise to make 
this determination, herself.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.

Legal Criteria

Accrued Benefits

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) to which an individual was entitled 
at death under existing ratings or decisions and under laws 
administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2008).  For a surviving spouse, children, or 
dependent parents to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  Evidence in the file at the date 
of death means evidence in VA's possession on or before the 
date of the beneficiary's (in the instant case, the 
Veteran's) death, even is such evidence was not physically 
located in the VA claim folder on or before the date of 
death. 38 C.F.R. § 3.1000(d)(4) (2008).

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits. See 38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While an accrued benefits claim is separate from the 
veteran's claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law. See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" 
and "evidence necessary to complete the application." See 
67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was 
clarified to indicate that "evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.  In this case, however, all evidence 
necessary to adjudicate this claim has been obtained and is 
in the file.  

The Board also notes that 38 U.S.C.A. § 5121(a) was amended 
effective December 16, 2003, to remove the two year 
limitation on the receipt of accrued benefits.  The amendment 
to 38 U.S.C.A. § 5121(a) is only effective for deaths 
occurring on or after December 16, 2003.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003). 

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim. Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Analysis

Accrued Benefits

Prior to his death, the Veteran filed a claim of entitlement 
to special monthly compensation on the basis of aid and 
attendance.  This claim was denied in a September 2005 rating 
decision.  The Veteran died in December 2005, and in January 
2006, the appellant submitted a timely application for 
dependency and indemnity compensation and accrued benefits.  
Thus, her claim for accrued benefits must be adjudicated on 
the merits as the Veteran had the claim pending at the time 
of his death.  See Taylor v. Nicholson, 21 Vet. App. 126 
(2007).

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.350(b) (2008).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which  
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2008).

Not all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) must be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a); see also 
Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at 
least one factor listed in § 3.352(a) must be present for a 
grant of special monthly pension based on need for aid and 
attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be 
a proper basis for the determination of whether the veteran 
is in need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

The appellant and her representative contend that she is 
entitled to accrued benefits based on the Veteran's claim of 
special monthly compensation on the basis of a need for aid 
and attendance.  However, the medical evidence of record at 
the time of the Veteran's death does not demonstrate that the 
Veteran required regular aid and attendance due to his 
service-connected disabilities.  While the Board acknowledges 
that the Veteran had several service-connected disabilities, 
as enumerated above, the record indicates clearly that the 
Veteran had numerous nonservice-connected disabilities, to 
include arteriosclerotic heart disease, cerebrovascular 
accidents, incontinence, diabetes mellitus, memory loss, and 
Parkinson's disease.  See, e.g., May and June 2005 VA 
examination reports.  The record also reflects that, prior to 
his death, the Veteran was not permanently bedridden, or so 
helpless as to be in need of regular aid and attendance due 
to service-connected disability.  The Board acknowledges that 
the Veteran's May 2005 examination report indicates that the 
Veteran required the aid and attendance of the appellant in 
order to complete his activities of daily living; however, 
the VA examiner found that the aid of the appellant was due 
to his aforementioned nonservice-connected disabilities.  
Likewise, the September 2007 letter from Dr. P, which alluded 
to the Veteran's wheelchair confinement as a result of his 
service-connected disabilities, was not of record at the time 
of the Veteran's death.  There is no objective evidence that 
the Veteran was unable to do the following independently:  
bathe, perform hygiene and grooming, dress, travel and eat as 
a result of his service-connected disabilities.  Likewise, 
while the evidence indicates that the Veteran required a 
wheelchair for ambulation, at the time of his death, his use 
of a wheelchair was not attributed to any of his service-
connected disabilities.  

In sum, the competent evidence of record does not indicate 
that the Veteran's limitations were solely due to his 
service-connected disabilities.  Based on the foregoing, the 
Board finds that the appellant's claim for entitlement to 
accrued benefits based on a pending claim of entitlement to 
SMC based on aid and attendance  must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

The claim for service connection for the cause of the 
Veteran's death is denied.

Entitlement to accrued benefits, based on a pending claim for 
special monthly compensation based the Veteran's need for aid 
and attendance, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


